Citation Nr: 1737492	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left elbow condition.

2.  Entitlement to service connection for left heel/foot injury (left foot condition).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006 and from September 2008 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection claims for left elbow condition and left foot condition.

In a March 2017 correspondence, the Veteran withdrew his request for a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The record reflects that the only VA treatment records associated with the claims file are from November 20, 2009 to November 22, 2010.  In this regard, there appears to be outstanding VA treatment records that may provide additional diagnoses for the Veteran's left elbow and left foot conditions.  Accordingly, a remand is required for the AOJ to obtain all outstanding treatment records for the Veteran.

The Board finds that additional VA examinations are needed.  In the April 2012 VA examination for the elbow condition, the VA examiner found that the Veteran did not have a current diagnosis for his left elbow and that he had not received care or any sort of follow-up in the last four years.  However, the Veteran was diagnosed with left olecranon (elbow) bursitis in a prior June 2010 VA examination.  Moreover, he has provided lay evidence regarding his condition that addresses this period of time.  Thus, the Board finds that the April 2012 VA examination for elbow condition is inadequate because its opinion is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal). 

Moreover, the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Therefore, based on the foregoing, a remand is also warranted to afford the Veteran a new VA examination on the nature and etiology of his left elbow and left foot conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 23, 2010 to current and associate them with the claims file.

2.  Contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release Information, to assist the AOJ with obtaining any outstanding private (non-VA) treatment records.

The Veteran must be provided with the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, if any.

3.  Then next, after all outstanding private and VA treatment records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his left elbow condition.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  A current left elbow diagnosis and an opinion on what diagnoses the Veteran has suffered from since 2009.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left elbow condition is related to the Veteran's time in service.

c.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions, including the June 2010 and April 2012 VA examinations.  

d.  The VA examiner must also consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

e.  The VA examiner must also provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After all outstanding private and VA treatment records have been obtained, also schedule the Veteran for a VA examination to determine the nature and etiology of his left foot condition.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  A current left foot diagnosis and an opinion on what diagnoses the Veteran has suffered from since 2009.

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left foot condition is related to the Veteran's time in service.

c.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions.  

d.  The VA examiner must also consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

e.  The VA examiner must also provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After ensuring compliance with the above, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


